Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/CA2018/050831, filed on 07/09/2017.  
Claims 1, 3, 5-9, 11, 13-15, 20-21 and 22 are pending and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1, 3, 5-7,  9, 11, 15 and 21-22, drawn to a method of producing an algal chloroplast enriched for recombinant polypeptide, the method comprising: subjecting growing algal cells comprising a recombinant polypeptide to non-homeostatic conditions to target the recombinant polypeptide to the algal chloroplast; wherein the recombinant polypeptide is a fusion polypeptide comprising an oil body protein or fragment thereof, wherein the oil body protein is a caleosin or a fragment thereof.
Group, II claim(s) 8, and 13, drawn to Chloroplasts produced by the method of claim 7 and claim 9, i.e. the chloroplast cell comprising a recombinant polypeptide to non-homeostatic conditions to target the recombinant polypeptide to the algal chloroplast; wherein the recombinant polypeptide is a fusion polypeptide comprising an oil body protein or fragment thereof, wherein the oil body protein is a caleosin or a fragment thereof. 
III claim(s) 20, drawn to a method of producing a recombinant protein comprising the method of claim 9 and further comprising isolating the recombinant polypeptide from the chloroplast.

For each inventions I-III above, species election of one of the following is also required under 35 U.S.C. 121 and 372. Therefore, election is required of one of inventions I-III and one of the species of DNA sequence of SEQ ID NO: 7-12, and one of the species of protein sequence of SEQ ID NO: 1-6 recited in claims 3 or 11 as species.
2.	The inventions listed as Groups I - III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The Chloroplasts produced by the method of claim 7 or 9 of Group II, a method of producing an algal chloroplast of Group I  and a method of producing a recombinant protein of Group III, are each patentably distinct product, and method of making and using product. The only shared technical feature of these groups is that they all relate to a recombinant fusion polypeptide comprising an oil body protein or fragment thereof, wherein the oil body protein is a caleosin or a fragment thereof. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Rooijen et al. (US 2009/0197337 A1,publication 08/06/2009, see IDS) teach a recombinant fusion polypeptide caleosin, an oil body targeting protein (see, para [0007]), which is capable  associating with oil body and the recombinant protein can be expressed by transformation with expression vector in chloroplast cell (para [0177]). Thus, a recombinant fusion polypeptide caleosin, an oil body targeting protein (see, para [0007]), which is capable of associating with oil body and the recombinant protein can be expressed by transformation with expression vector in .	
3.	The nucleic acid and proteins sequence in various SEQ ID NOs; recited in claims 3 or 11 are unrelated chemically.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different nucleotides encoding proteins recited in claims 3 or 11, which are polypeptides, do not have special technical feature among each other because they all represent structurally different polypeptides and polynucleotide encoding them. As mentioned above, a recombinant fusion polypeptide caleosin, an oil body targeting protein (see, para [0007]), which is capable  associating with oil body and the recombinant protein can be expressed by transformation with expression vector in chloroplast cell is known in the art and does not make contribution over the prior art (Rooijen et al. 2009). Therefore, they all lack special technical feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 
This application contains claims directed to the patentably distinct species of nucleic acid sequences or amino acid sequences recited in claim 3 or 11. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  A new species election is deemed necessary for prosecution of this application.  Each of the protein species lack special technical feature because each of the polypeptides having distinct structure and distinct function and a part of a recombinant fusion polypeptide caleosin, an oil body targeting protein, which is known in the prior art (Rooijen et al. 2009). Thus, all the recited species lack special technical feature.
Applicant is required under 35 U.S.C. 371 to elect a single disclosed species i.e. a particular SEQ ID NO: for prosecution on the merits to which the claims shall be species elected if no generic claim is finally held to be allowable.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656